Citation Nr: 1203424	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a compensable evaluation for residuals of a facial injury with a broken nose. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable evaluation for residuals of a facial injury with a broken nose.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

Initially, the Board observes that there may additional treatment records that are not associated with the claims file.  In this regard, the Veteran reported in his January 2009 VA Form 9 that he was scheduled for allergy testing at the Durham VA Medical Center (VAMC) in February 2009.  His representative also submitted a brief in January 2012 in which he noted that the Veteran was still under VA medical care.  However, the claims file does not contain any VA medical records dated after October 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).  Therefore, the RO should attempt to obtain the Veteran's ongoing VA treatment records. 

The record also shows that the Veteran underwent surgery involving his nose in 2009 at Duke University on a fee basis through a VA medical facility in Durham.  Given that these treatment records likely involved examination of the Veteran's nasal cavity, the RO should take this opportunity to make an attempt to obtain the treatment records.  

The Board does note that the RO had previously requested the Veteran's assistance in obtaining these private medical records in an October 2009 notice letter, but he failed to respond.  The Veteran is advised that the duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, the Veteran was afforded a VA examination in September 2007 in connection with his claim for an increased evaluation.  As such, it has been over four years since he was last examined.  Therefore, as this case is already being remanded, the Veteran should be afforded a more recent examination to ascertain the current severity and manifestations of his service-connected residuals of a facial injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA medical records and associate them with the claims folder.  A specific search should be made for records from the Durham VAMC dated from October 2008 to the present.

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected residuals of a facial injury with a broken nose.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. A specific request should be made for medical records from Duke University. 

3.  Once all the identified and available records have been associated with the claims folder, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a facial injury with a broken nose.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should identify all current residuals of the facial injury and broken nose and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The examiner should specifically state whether the Veteran has a traumatic deviation of the nasal septum with a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  He or she should also indicate whether there is any sinus disorder or scars that are manifestations of the disability, and if so, provide all findings necessary for rating those residuals.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


